Citation Nr: 0000306	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-27 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the calculated amount of $34,772.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1997 decision by the Committee on 
Waivers and Compromises (Committee) of the Columbia, South 
Carolina Regional Office (RO).  A notice of disagreement was 
received in April 1997.  The statement of the case was issued 
in May 1997.  A substantive appeal was received in July 1997.  
A hearing was scheduled to take place in April 1999 before a 
member of the Board at the RO but the veteran canceled this 
hearing.


FINDINGS OF FACT

1.  In March 1996, the RO established entitlement to 
compensation for several disabilities under 38 U.S.C.A. 
§ 1151; the veteran's combined disability evaluation was 100 
percent from March 24, 1992 to October 1992, and 60 percent 
from October 1992 (ultimately, a total rating for 
compensation purposes based on individual unemployability was 
granted, effective from May 17, 1996). 

2.  In April 1996, the veteran was issued a retroactive 
benefits check in the amount of $37,392.

3.  Attached to an April 1996 award letter was a copy of VA 
Form 21-8764, which informed the veteran that his VA 
compensation was affected by receipt of armed forces 
retirement pay unless it had been reduced because of 
disability compensation.

4.  During and before the relevant time period (i.e. from 
April 1992) the veteran had been in receipt of retirement pay 
based on his service as a member of the Armed Forces. 

5.  In August 1996, the RO proposed to adjust the veteran's 
VA compensation benefits retroactively from April 1992; this 
was ultimately accomplished, creating an overpayment of 
$34,772.

6.  The veteran's most current Financial Status Report (FSR), 
received in July 1997 (signed in March 1997), reflects that 
his net income is $2,552 per month, his monthly expenses 
$2,354 per month, that he has $6,000 in the bank, and that he 
owns real estate worth $60,000. 

7.  The appellant was free from fraud, misrepresentation or 
bad faith in the creation of the overpayment in question.  

8.  VA was somewhat at fault in the creation of the 
overpayment, but the veteran was likewise at fault in its 
creation by accepting the retroactive VA compensation 
benefits and military retirement pay concurrently, when he 
had notice that he would not be entitled to concurrent 
payment.  

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled.

10.  Repayment of the debt would not deprive the veteran of 
the basic necessities of life, or otherwise defeat the 
purpose of the VA disability compensation program. 


CONCLUSION OF LAW

The veteran was free from fraud, misrepresentation, and bad 
faith in the creation of the overpayment; however, recovery 
of the overpayment of VA compensation benefits in the amount 
of $34,772 would not be against the principles of equity and 
good conscience.  Thus, recovery of the overpayment is not 
waived.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 1.963, 1.965 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

As noted above, the veteran served on active duty from July 
1952 to August 1972.  A review of the record reveals that in 
a March 1996 rating decision entitlement to compensation was 
established for several disabilities secondary to a 
cerebrovascular accident, under 38 U.S.C.A. § 1151.  The 
veteran's combined disability evaluation was 100 percent from 
March 24, 1992 to October 1992, and 60 percent from October 
1992 (ultimately, a total rating for compensation purposes 
based on individual unemployability was granted, effective 
from May 17, 1996).  In April 1992, the veteran was issued a 
retroactive benefits check in the amount of $37,392, 
representing compensation due from April 1992 through March 
1996.  

It appears that a letter was received from the veteran in 
early June 1996, in which he indicated that, essentially, 
upon receiving information regarding his military retiree 
account, he became concerned about whether he was actually 
owed the entire amount of retroactive benefits received from 
VA.  He noted that upon receiving the check for these 
benefits, he negotiated it and spent the funds.  Apparently 
upon receiving this letter, the RO, through contact with the 
Defense Finance and Accounting Service, confirmed that the 
veteran had indeed been in receipt of military retirement 
pay.  

In this regard, the Board notes that, generally, any veteran 
entitled to receive retirement pay based on service as a 
member of the Armed Forces may not receive such pay 
concurrently with benefits payable under laws administered by 
VA.  38 C.F.R. § 3.750(a) (1999).  

In any event, in an August 1996 letter, the RO informed the 
veteran that it was proposed to reduce the veteran's 
compensation payments effective April 1, 1992 because he had 
been receiving military retirement pay during the relevant 
time period.  In October 1996, the RO received a letter from 
the veteran that was construed to be a request for a waiver 
of recovery of the debt created by the overpayment; the 
overpayment created was ultimately determined to be $34,772.  

In a decision dated in September 1996, the Committee did not 
find fraud, misrepresentation, or bad faith on the part of 
the veteran with respect to creation of the overpayment at 
issue.  The Board, after an independent review of the record, 
concurs with this determination.  Therefore, waiver is not 
precluded under the provisions set forth in  38 U.S.C.A. 
§ 5302(a) (West 1991).  However, to dispose of this matter on 
appeal, the Board must determine whether the recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 1999) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (1999).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (1999).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1999); 38 C.F.R. § 1.965 (1999).

As noted, in March 1996 entitlement to compensation was 
established for several disabilities, and a check in the 
amount of $37,392, representing retroactive compensation 
benefits, was issued to the veteran in April 1996.  It is 
clear that in issuing this check, the RO did not take into 
consideration the fact that the veteran was in receipt of 
retirement benefits during the relevant time period (i.e. 
from April 1992).  Had such been the case, the retroactive 
benefits would have been substantially less.  

However, there was information of record to the effect that 
the veteran was in receipt of retirement benefits.  
Specifically, the Board notes that in a November 1989 
application for entitlement to service connection for hearing 
loss, and in an April 1992 application for entitlement to 
service connection for hypertension, hearing loss, and 
residuals of Agent Orange exposure, the veteran indicated 
that he was receiving retirement pay from the armed forces.  
As such, the Board concedes that VA bears some of the fault 
in the creation of this debt, in that a thorough review of 
the record at the time of - or shortly thereafter - the March 
1996 decision and contemporaneous contact with the Defense 
Finance and Accounting Service could have prevented the 
issuance of the retroactive benefits check in the amount of 
$37,392.  

However, the Board also points out that attached to the April 
1996 award letter was a copy of VA Form 21-8764, which 
informed the veteran that his VA compensation was affected by 
receipt of armed forces retirement pay unless it had been 
reduced because of disability compensation.  As such, the 
Board is of the opinion that the veteran knew or should have 
known that he was not entitled to the amount of retroactive 
benefits received in April 1996, since he obviously knew he 
was in receipt of military retired pay.  Nevertheless, 
according to his own statements, he negotiated the 
(retroactive benefits) check upon receipt and spent the 
funds.  

The veteran has presented argument to the effect that he 
negotiated the check only after being assured that he was 
entitled to the full amount.  Specifically, in his 
substantive appeal received in July 1997, he noted that prior 
to his receipt of his retroactive benefits check he contacted 
the VA RO in Columbia, South Carolina and was assured that 
his receipt of retirement pay would be considered in issuing 
the check.  He also stated that during the several months 
after receipt of the check, he contacted the RO to inquire 
whether he was actually entitled to the full amount and was 
assured that he was.  However, this account is somewhat 
different from the account depicted in the veteran's 
attorney's letters to the veteran, dated May 16 and May 30, 
1996, and the veteran's letter to the RO, dated May 30, 1996.  
While this earlier (and more contemporaneous to the events in 
question) correspondence does indicate that the veteran 
eventually took steps to clarify whether he was fully 
entitled to the retroactive VA compensation check a month or 
more after his receipt and negotiation of the check, it also 
indicates that he only took such steps upon the later receipt 
of his monthy military retired pay account statement.  The 
veteran's May 30 letter clearly indicates that he almost 
immediately negotiated the retroactive compensation check 
upon his receipt of it in early April 1996, apparently 
without questioning whether he was fully entitled to it at 
that time, despite the accompanying award letter and notice 
to the effect that he was not entitled to concurrent payment 
of VA compensation and military retirement benefits.  

Moreover, the Board notes that it is not clear from the 
record what, if any, direct information the veteran received 
from VA representatives regarding the retroactive 
compensation check.  The veteran's and his attorney's May 
1996 correspondence suggests that the veteran may have been 
relying on information provided by a representative of a 
veterans service organization rather than on information 
supplied by an authorized VA representative.  In any event, 
although the Board acknowledges the veteran's later attempts 
to question his full entitlement to the retroactive 
compensation check issued to him, the critical fact remains 
that his contemporaneous correspondence indicates that he 
accepted and negotiated the check with the knowledge that he 
was in receipt of military retired pay and with notice that 
he was not entitled to concurrent payment of such benefits 
and VA compensation.  

In light of these facts, the Board finds that the veteran was 
not without fault in the creation of the overpayment of 
compensation and, thus, that both the VA and the veteran 
share fault in the the creation of the indebtedness at issue.  
As such, the actions (or inaction) by VA in creation of the 
debt did not amount to sole administrative error.  It is 
pointed out that sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (1999).  
As the veteran knew or should have known that he was not 
entitled to the full amount of the retroactive benefit check 
which he accepted and negotiated, the Board finds that the 
erroneous payment did not occur without his knowledge and 
that the indebtedness at issue was not created solely as a 
result of administrative error.  

With regard to the elements of equity and good conscience, 
the Board again concedes that VA was at fault in creation of 
this debt; however, the veteran was also at fault for 
negotiating the check and then using the funds when he knew, 
or at least should have known, that he was not entitled to 
the full amount issued.  Accordingly, the Board finds that 
the element of fault is not a significant positive or 
negative factor in this case as the veteran's fault and VA's 
fault in the creation of this debt are in a state of 
substantial counterbalance.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to the veteran's most current FSR, 
received in July 1997 (signed in March 1997), his net income 
is $2,552 per month, and his monthly expenses are $2,354 per 
month.  Similar income and expenses were reported in a 
December 1996 FSR.  This FSR indicated that the veteran had 
$9,000 in the bank, while the more recent FSR noted that he 
had $6,000 in the bank; both indicate that the veteran owns 
real estate worth $60,000.  

The Board is cognizant of the fact that the majority of the 
veteran's income is made up of his VA compensation, and that 
in repaying the debt, some of this compensation will be 
withheld by VA (in fact, it appears that VA has been 
withholding some of this compensation since 1997).  However, 
it is certainly reasonable that VA withhold a portion of 
these benefits to recoup the indebtedness owed to the 
Government.  The financial statements submitted by the 
veteran indicate that he continues to have a positive monthly 
income-expense ratio and that he also continues to maintain 
cash on hand, most recently assessed as $6.000.  No other 
outstanding indebtedness has been reported.  In light of 
these factors, the Board finds that the recovery of the 
overpayment in reasonable installments would not result in 
undue financial hardship on the veteran and deprive him of 
the basic necessities of life.   

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. 
§ 1.965(a) (1999), does not persuade the Board that the 
Government should forego its right to collection of the 
indebtedness in this instance.  The Board finds that recovery 
of the overpayment would not defeat the purpose of the VA 
compensation program, which is intended to provide financial 
support to disabled veterans, but is not to be paid 
concurrently with retirement pay based on service as a member 
of the Armed Forces.  Similarly, failure to recover the 
overpayment would result in unjust enrichment, since the 
veteran was paid both retirement benefits and VA disability 
compensation concurrently.  Additionally, there is no 
evidence that the veteran relinquished a valuable right or 
incurred any legal obligations resulting from reliance on VA 
benefits. 

The facts of this case do not demonstrate that recovery of 
the overpayment would be against the principles of equity and 
good conscience.  38 C.F.R. §§ 1.963, 1.965 (1999).  Thus, 
the Board concludes that a waiver of recovery of the 
overpayment of VA compensation benefits at issue in this 
appeal is not warranted.  In reaching these conclusions the 
Board finds that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107  (West 1991). 


ORDER

The appeal is denied in its entirety.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

